                                                     1
                                                         A PROFESSIONAL CORPORATION
                                                     2
                                                         Stephen E. Horan, SBN 125241
                                                     3   William E. Camy, SBN 291397
                                                         350 University Avenue, Suite 200
                                                     4   Sacramento, California 95825
                                                         TEL: 916.929.1481
                                                     5   FAX: 916.927.3706
                                                     6   OFFICE OF COUNTY COUNSEL
                                                         COUNTY OF BUTTE
                                                     7   Bruce S. Alpert, SBN 075684
                                                         Brad J. Stephens, SBN 212246
                                                     8   25 County Center Drive
                                                         Oroville, CA 95965
                                                     9   TEL: (530) 538-7621
                                                    10   FAX: (530) 538-6891

                                                    11   Attorney for Defendants, COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE, KORY L.
                                                         HONEA, CHARLES W. LAIR, and MARY BARKER
                                                    12   Exempt from Filing Fees Pursuant to Government Code § 6103
                 350 University Avenue, Suite 200




                                                    13
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                                                          UNITED STATES DISTRICT COURT
                                                    15                                   EASTERN DISTRICT OF CALIFORNIA
                                                    16
                                                    17   ESTATE OF MYRA L. MICALIZIO, LISA              Case No.: 2:18-cv-02005-MCE-DMC
                                                    18   RUTLEDGE, SEAN MCKELVIE, and HALI
                                                         MCKELVIE,
                                                    19                                                  STIPULATION TO CONTINUE THE
                                                                           Plaintiffs,                  EXPERT     DISCLOSURE      AND
                                                    20                                                  DISCOVERY DEADLINES; ORDER
                                                    21   v.

                                                    22   COUNTY OF BUTTE, BUTTE COUNTY
                                                         SHERIFF’S OFFICE, KORY L. HONEA,               Complaint Filed: 07/20/18
                                                    23
                                                         CHARLES W. LAIR, and MARY BARKER,
                                                    24
                                                                     Defendants.
                                                    25   ___________________________________/
                                                    26
                                                    27
                                                    28



                                                         {02042559.DOCX}                           1
                                                              STIPULATION TO CONTINUE THE EXPERT DISCLOSURE AND DISCOVERY DEADLINES;
                                                                                              ORDER
                                                     1           This Stipulation is entered into by and between Plaintiffs ESTATE OF MYRA L.
                                                     2   MICALIZIO, LISA RUTLEDGE, SEAN MCKELVIE, and HALI MCKELVIE (“Plaintiffs”) and
                                                     3   Defendants COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE, KORY L. HONEA,
                                                     4   CHARLES W. LAIR, and MARY BARKER (“Defendants”) through their counsel of record.
                                                     5           The parties have agreed to attend and scheduled a Voluntary Settlement Conference (“VSC”)
                                                     6   with Judge Newman on September 17, 2019. In order to avoid unnecessary litigation expenses should
                                                     7   the matter resolve at the VSC, the parties have conferred and agree to continue the non-expert
                                                     8   discovery deadline to October 15, 2019; the expert disclosure deadline to November 5, 2019; the
                                                     9   supplemental/rebuttal expert disclosure deadline to November 26, 2019; and the expert discovery
                                                    10   deadline to December 17, 2019. The parties submit good cause exists to extend the aforementioned
                                                    11   deadlines. The parties further submit that continuing the aforementioned deadlines will not impact
                                                    12   the Court’s schedule. Specifically, continuing these deadlines will not disturb the last day to file
                 350 University Avenue, Suite 200




                                                    13   dispositive motions. No trial date has been scheduled.
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14           IT IS SO STIPULATED.
                                                    15   Date: July 22, 2019                          LAW OFFICE OF MARK E. MERIN
                                                    16
                                                                                                      By /s/ Mark Merin (Authorized on 7/17/19)
                                                    17                                                       Mark Merin
                                                                                                             Attorney for Plaintiffs
                                                    18
                                                    19
                                                         Date: July 22, 2019                          PORTER | SCOTT
                                                    20                                                A PROFESSIONAL CORPORATION
                                                    21
                                                                                                      By /s/ William E. Camy
                                                    22                                                       Stephen E. Horan
                                                                                                             William E. Camy
                                                    23                                                       Attorneys for Defendants
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28



                                                         {02042559.DOCX}                          2
                                                             STIPULATION TO CONTINUE THE EXPERT DISCLOSURE AND DISCOVERY DEADLINES;
                                                                                             ORDER
                                                                                                            ORDER
                                                     1
                                                     2           Based upon the Stipulation of the parties:
                                                     3           1.        The     deadlines   previously   set   for   the   disclosure   of   expert   witnesses,

                                                     4                     supplemental/rebuttal expert witnesses, and to complete non-expert and expert
                                                                           discovery are VACATED.
                                                     5
                                                                 2.        The new deadline to complete non-expert discovery proceedings is October 15,
                                                     6
                                                                           2019.
                                                     7
                                                                 2.        The new deadline to disclose expert witnesses is November 5, 2019.
                                                     8
                                                                 3.        The new deadline to disclose supplemental/rebuttal expert witnesses is November
                                                     9                     26, 2019.
                                                    10           4.        The new deadline to complete expert discovery proceedings is December 17, 2019.
                                                    11           IT IS SO ORDERED.
                                                    12   Dated: July 22, 2019
                 350 University Avenue, Suite 200




                                                    13
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28



                                                         {02042559.DOCX}                          3
                                                             STIPULATION TO CONTINUE THE EXPERT DISCLOSURE AND DISCOVERY DEADLINES;
                                                                                             ORDER
